DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 & 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12, & 16 of U.S. Patent No. 11,131,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope than those of Patent # 11,131,723. The current application does not require “a magnetic field generator configured to generate a compensation magnetic field configured to actively shield the magnetometers from ambient background magnetic fields.” This broader of the current application claim is necessarily not patentably distinct from the patented claim because it requires fewer limitations. 
Application 17/412959
Patent # 11,131,723
Claim 1
A magnetic field measurement system comprising: a wearable sensor unit comprising: a plurality of magnetometers, and a single controller configured to generate a single clock signal and use the single clock signal to drive one or more components within the magnetometers.
Claim 1
A magnetic field measurement system comprising: a wearable sensor unit comprising: a plurality of magnetometers, and a magnetic field generator configured to generate a compensation magnetic field configured to actively shield the magnetometers from ambient background magnetic fields; and a single controller configured to generate a single clock signal and use the single clock signal to drive one or more components within the magnetometers.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
The magnetic field measurement system of claim 1, further comprising: an additional wearable sensor unit comprising: an additional plurality of magnetometers, and an additional magnetic field generator configured to generate an additional compensation magnetic field configured to actively shield the additional plurality of magnetometers from the ambient background magnetic fields; wherein the single controller is further configured to interface with the additional plurality of magnetometers and the additional magnetic field generator.
Claim 7
The magnetic field measurement system of claim 1, further comprising: an additional wearable sensor unit comprising an additional plurality of magnetometers; wherein the single controller is further configured use the single clock signal to drive one or more components within the additional plurality of magnetometers.
Claim 8
Claim 8
Claim 9
Claim 10
Claim 10 
Claim 12
Claim 16
Claim 16


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 11-14, & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tierney et al (Tierney, Tim M., et al. "Cognitive neuroscience using wearable magnetometer arrays: Non-invasive assessment of language function." NeuroImage 181 (2018): 513-520.) in view of Boysel et al (WO 2015/103688).
Regarding Independent Claim 1, Tierney teaches:
A magnetic field measurement system (Title & Abstract.) comprising: 
a wearable sensor unit (Title, Abstract, Fig. 1 Element Scalp Array and all associated text on page 514 columns 1 & 2 & elsewhere.) comprising: 
a plurality of magnetometers (Fig. 1 Element Scalp Array and associated figure text regarding the sensor array.), and 
a single controller (See Fig. 1 Element Acquisition computer.) 
Tierney does not explicitly teach:
configured to generate a single clock signal and use the single clock signal to drive one or more components within the magnetometers.
Boysel teaches:
configured to generate a single clock signal and use the single clock signal to drive one or more components within the magnetometers (Page 20 lines 26-29.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Boysel to the teachings of Tierney such that a controller would be configured to generate a single clock signal and use the single clock signal to drive one or more components within the magnetometers because this allows one to “to trigger and time the measurements of each of the 3 angular rate, 3 acceleration, 3 magnetic field, and 1 pressure reading.”
Regarding Claim 2, Tierney & Boysel teach all elements of claim 1, upon which this claim depends.
Tierney teaches the single controller is remote from the wearable sensor unit (See Fig. 1 Element Acquisition computer that is remote from the user’s head.).
Regarding Claim 3, Tierney & Boysel teach all elements of claim 2, upon which this claim depends.
Tierney teaches the single controller is implemented by a computing device not configured to be worn by a user (See Fig. 1 Element Acquisition computer that is remote from the user’s head.).
Regarding Claim 5, Tierney & Boysel teach all elements of claim 1, upon which this claim depends.
Tierney teaches the single controller is housed within a single housing (See Fig. 1 Element Acquisition computer that is remote from the user’s head. All computers have some protective housing.).
Regarding Claim 6, Tierney & Boysel teach all elements of claim 1, upon which this claim depends.
Tierney teaches the single controller is included within the wearable sensor unit (Fig. 1 Elements Scalp array and Acquisition computer because these elements are both included in the system.).
Regarding Claim 7, Tierney & Boysel teach all elements of claim 1, upon which this claim depends.
Tierney teaches an additional wearable sensor unit comprising (Title, Abstract, Fig. 1 Element Scalp Array and all associated text on page 514 columns 1 & 2 & elsewhere wherein the scalp array can be interpreted to be the sum of two half sensor units.) an additional plurality of magnetometers (Title, Abstract, Fig. 1 Element Scalp Array and all associated text on page 514 columns 1 & 2 & elsewhere wherein the scalp array can be interpreted to be the sum of two half sensor units.); wherein the single controller (Fig. 1 Element acquisition computer and associated text on page 514 column 2 that states “a sinusoidally-oscillating magnetic field, applied using electromagnetic coils which are integrated into the sensor, is used to modulate the magnetic field along two orthogonal axes perpendicular to the laser beam. This allows for the detection of both radial and tangential (to the head) components of the external (neuro-) magnetic field. In this study, only the radial field component was measured.”) 
Tierney does not explicitly teach that the controller is further configured use the single clock signal to drive one or more components within the additional plurality of magnetometers.
Boysel teaches that the controller is further configured use the single clock signal to drive one or more components within the additional plurality of magnetometers (Page 20 lines 26-29.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Boysel to the teachings of Tierney such that the controller is further configured use the single clock signal to drive one or more components within the additional plurality of magnetometers because this allows one to “to trigger and time the measurements of each of the 3 angular rate, 3 acceleration, 3 magnetic field, and 1 pressure reading.”
Regarding Claim 8, Tierney & Boysel teach all elements of claim 1, upon which this claim depends.
Tierney teaches the single controller is included within the wearable sensor unit (Fig. 1 Elements Scalp array and Acquisition computer because these elements are both included in the system.).
Regarding Independent Claim 11, Tierney teaches:
A wearable sensor unit (Title, Abstract, Fig. 1 Element Scalp Array and all associated text on page 514 columns 1 & 2 & elsewhere.) comprising: 
a plurality of magnetometers (Title, Abstract, Fig. 1 Element Scalp Array and all associated text on page 514 columns 1 & 2 & elsewhere.), and an interface assembly (See Fig. 1 Element Display.) configured to communicatively coupled to a single controller (See Fig. 1 Element Acquisition computer that is remote from the user’s head.) 
Tierney does not explicitly teach:
configured to use a single clock signal to drive one or more components within the magnetometers.
Boysel teaches:
configured to use a single clock signal to drive one or more components within the magnetometers (Page 20 lines 26-29.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Boysel to the teachings of Tierney such that a controller is further configured to use a single clock signal to drive one or more components within the magnetometers because this allows one to “to trigger and time the measurements of each of the 3 angular rate, 3 acceleration, 3 magnetic field, and 1 pressure reading.”
Regarding Claim 12, Tierney & Boysel teach all elements of claim 11, upon which this claim depends.
Tierney teaches the single controller is included within the wearable sensor unit (Fig. 1 Elements Scalp array and Acquisition computer because these elements are both included in the system.).
Regarding Claim 13, Tierney & Boysel teach all elements of claim 11, upon which this claim depends.
Tierney teaches the single controller is remote from the wearable sensor unit (See Fig. 1 Element Acquisition computer that is remote from the user’s head.).
Regarding Claim 14, Tierney & Boysel teach all elements of claim 13, upon which this claim depends.
Tierney teaches the single controller is implemented by a computing device not configured to be worn by a user (See Fig. 1 Element Acquisition computer that is remote from the user’s head.).
Regarding Independent Claim 17, Tierney teaches:
A controller for interfacing with a wearable sensor unit (Title, Abstract, Fig. 1 Element Scalp Array and all associated text on page 514 columns 1 & 2 & elsewhere.)  having a plurality of magnetometers (Title, Abstract, Fig. 1 Element Scalp Array and all associated text on page 514 columns 1 & 2 & elsewhere.), the controller comprising: 
	a single housing (See Fig. 1 Element Acquisition computer.);
	Tierney does not explicitly teach:
a single clock source in the single housing and configured to generate a single clock signal; and 
a processor in the single housing and configured to use the single clock signal to drive one or more components within the magnetometers.
Boysel teaches:
a single clock source in the single housing and configured to generate a single clock signal (Page 20 lines 26-29.; and 
a processor in the single housing and configured to use the single clock signal to drive one or more components within the magnetometers (Page 20 lines 26-29.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Boysel to the teachings of Tierney such that a single clock source in the single housing and configured to generate a single clock signal and a processor in the single housing and configured to use the single clock signal to drive one or more components within the magnetometers because this allows one to “to trigger and time the measurements of each of the 3 angular rate, 3 acceleration, 3 magnetic field, and 1 pressure reading.”
Regarding Claim 18, Tierney & Boysel teach all elements of claim 17, upon which this claim depends.
Tierney teaches the single housing is remote from the wearable sensor unit (See Fig. 1 Element Acquisition computer that is remote from the user’s head.).
Regarding Claim 19, Tierney & Boysel teach all elements of claim 17, upon which this claim depends.
Tierney teaches the wearable sensor unit is in the single housing (See Fig. 1 Element Acquisition computer that is remote from the user’s head. All computers have some protective housing.).

Claims 9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tierney et al (Tierney, Tim M., et al. "Cognitive neuroscience using wearable magnetometer arrays: Non-invasive assessment of language function." NeuroImage 181 (2018): 513-520.) in view of Boysel et al (WO 2015/103688) & Patel et al (U.S. PGPub # 2009/0066535).
Regarding Claim 9, Tierney & Boysel teach all elements of claim 1, upon which this claim depends.
Tierney does not explicitly teach the single controller is configured to interface with the magnetometers by way of one or more twisted pair cables.
Patel teaches the single controller is configured to interface with the magnetometers by way of one or more twisted pair cables (Paragraphs 0116.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Patel to the teachings of Tierney & Boysel such that the single controller is configured to interface with the magnetometers by way of one or more twisted pair cables because these wiring elements comprise self-shielding structures which limit magnetic fields when current flows (See Zacharko para. 0021.) and have relatively high immunity to noise (See Patel para. 0116.). Also, any use of a twisted pair cable necessitates an interface with said cable.
Regarding Claim 20, Tierney & Boysel teach all elements of claim 17, upon which this claim depends.
Tierney does not explicitly teach a twisted pair cable interface assembly configured to connect to a twisted pair cable that is also connected to the wearable sensor unit.
Patel teaches a twisted pair cable interface assembly configured to connect to a twisted pair cable that is also connected to the wearable sensor unit (Paragraphs 0116.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Patel to the teachings of Tierney & Boysel such that the single controller is configured to interface with the magnetometers by way of one or more twisted pair cables because these wiring elements comprise self-shielding structures which limit magnetic fields when current flows (See Zacharko para. 0021.) and have relatively high immunity to noise (See Patel para. 0116.). Also, any use of a twisted pair cable necessitates an interface with said cable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tierney et al (Tierney, Tim M., et al. "Cognitive neuroscience using wearable magnetometer arrays: Non-invasive assessment of language function." NeuroImage 181 (2018): 513-520.) in view of Boysel et al (WO 2015/103688) & Yin et al (Yin, Liu, Yu Jin, and Mo Zeqiang. "The Signal Detection and Control Circuit Design for Confocal Auto-Focus System." MATEC Web of Conferences. Vol. 40. EDP Sciences, 2016.).
Regarding Claim 10, Tierney & Boysel teach all elements of claim 1, upon which this claim depends.
Tierney teaches a magnetometer included in the plurality of magnetometers comprises a photodetector (Fig. 1 Element scalp array.).
Tierney does not explicitly teach the single controller comprises a differential signal measurement circuit configured to measure current output by the photodetector.
Yin teaches the single controller comprises a differential signal measurement circuit configured to measure current output by the photodetector (See Fig. 3-6 and Yin pages 07015-p.2-3. Specifically see Fig. 4 and associated text.).
It would have been obvious to one having ordinary skill in the art before the effective time of filing to apply the teachings of Yin to the teachings of Tierney such that the controller would comprise a differential signal measurement circuit configured to measure current output by the photodetector because this allows one “to calculate the difference between the two detected voltages and generate the error voltage. It also allows one to better control signal error. See Yin page 07015-p.2.

Claims 4 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tierney et al (Tierney, Tim M., et al. "Cognitive neuroscience using wearable magnetometer arrays: Non-invasive assessment of language function." NeuroImage 181 (2018): 513-520.) in view of Boysel et al (WO 2015/103688).
Regarding Claim 4, Tierney & Boysel teach all elements of claim 2, upon which this claim depends.
Tierney & Boysel do not explicitly teach the single controller is included in a wearable device configured to be worn by a user and separate from the wearable sensor unit.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the single controller is included in a wearable device configured to be worn by a user and separate from the wearable sensor unit because this is just a choice of placement of the computing device. In modern tech, small and powerful computers can be placed wherever one wants.
Regarding Claim 15, Tierney & Boysel teach all elements of claim 13, upon which this claim depends.
Tierney & Boysel do not explicitly teach the single controller is included in a wearable device configured to be worn by a user and separate from the wearable sensor unit.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the single controller is included in a wearable device configured to be worn by a user and separate from the wearable sensor unit because this is just a choice of placement of the computing device. In modern tech, small and powerful computers can be placed wherever one wants.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tierney et al (Tierney, Tim M., et al. "Cognitive neuroscience using wearable magnetometer arrays: Non-invasive assessment of language function." NeuroImage 181 (2018): 513-520.) in view of Stern et al (Stern, Liron, et al. "Nanoscale light–matter interactions in atomic cladding waveguides." Nature communications 4.1 (2013): 1-7.).
Regarding Claim 16, Tierney & Boysel teach all elements of claim 11, upon which this claim depends.
Tierney teaches a magnetometer included in the plurality of magnetometers comprises a vapor cell comprising an input window and containing an alkali metal (Page 514 column 2 section 2.3.1 OPM sensors.), and a light source configured to output light that passes through the input window and into the vapor cell along a transit path (Page 514 column 2 section 2.3.1 OPM sensors.).
Tierney does not explicitly teach and the wearable sensor unit further comprises a temperature control circuit external to the vapor cell and configured to create a temperature gradient within the vapor cell, the temperature gradient configured to concentrate the alkali metal within the vapor cell away from the transit path of the light.
Stern teaches the sensor unit further comprises a temperature control circuit external to the vapor cell and configured to create a temperature gradient within the vapor cell, the temperature gradient configured to concentrate the alkali metal within the vapor cell away from the transit path of the light (Page 6 Column 2 Section Setup wherein “The thermistor is located a few millimetres away from the top of the cell. In order to reduce the accumulation of Rb on the surface of the waveguides, we maintained a temperature gradient between the top of the cylinder and the surface of the chip. This way, the Rb droplet is created at the top of the cylinder, where the temperature is lower. Thermal simulations indicate a temperature gradient of the order of 10C between the location of the thermistor and the cold spot in the cell. The cold spot temperature defines the vapour pressure and consequently, the atomic density.”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Stern to the teachings of Tierney such that the magnetometer comprises a vapor cell comprising an input window and containing an alkali metal, and a light source configured to output light that passes through the input window and into the vapor cell along a transit path; and the wearable sensor unit further comprises a temperature control circuit external to the vapor cell and configured to create a temperature gradient within the vapor cell, the temperature gradient configured to concentrate the alkali metal within the vapor cell away from the transit path of the light because this is a well-established means of controlling the experimental setup as disclosed in the Stern reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teach some elements of the Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858